Citation Nr: 1756220	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  17-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1959 to February 1964.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he has residuals of a TBI due to boxing while in service.  Service treatment records are negative for any complaints, diagnosis, or treatment for a TBI.  However, post-service VA treatment records include July 2016 and September 2016 primary care notes where he reported that he had experienced memory loss since boxing in service.  He indicated that he had boxed in 22 to 25 matches and was knocked out on at least 2 occasions.  He further reported that he had his "bell rung" so bad that he often did not remember the matches.  A January 2017 VA mental health note indicated an Axis I diagnosis of panic disorder, PTSD, opioid dependence, depression, and the VA psychiatrist also noted that a mild to moderated TBI secondary to boxing could not be ruled out.  

The Veteran has not been afforded a VA examination regarding the possible nature and etiology of his claimed TBI residuals.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.  (Note: the last VA treatment record is dated in March 2017).

2.  Schedule the Veteran for a TBI examination to assist in determining the nature and etiology of the claimed TBI disorder.  Then, after reviewing all pertinent documents in the claims file and obtaining a complete medical history from the Veteran, the examiner should address the following:

(a)  State whether the Veteran has any currently diagnosed TBI residuals.

(b)  Then, if residuals of a TBI are diagnosed, state whether it is at least as likely as not (50 percent or greater probability) that the TBI residuals are related to service, to include the Veteran's participation in 22 to 25 boxing matches and being knocked out on at least 2 occasions.

The examiner is requested to provide a rationale for any opinion provided.  If the examiner is unable to answer the questions presented without resort to speculation, he or she should so indicate the reason.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and representative an appropriate supplemental statement of the case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




